Case 2:19-cv-01717-RGK-AGR Document 290 Filed 12/08/20 Page 1 of 3 Page ID #:10679



 1 WINSTON & STRAWN LLP
   Jeffrey L. Kessler (pro hac vice)
 2 jkessler@winston.com
 3 David G. Feher (pro hac vice)
   dfeher@winston.com
 4 200 Park Avenue
   New York, New York 10166
 5 Telephone: (212) 294-6700
   Facsimile: (212) 294-4700
 6
 7 Cardelle B. Spangler (pro hac vice)
   cspangler@winston.com
 8 35 West Wacker Drive
   Chicago, Illinois 60601
 9 Telephone: (312) 558-5600
10 Facsimile: (312) 558-5700
11 Attorneys for Plaintiffs
12 LATHAM & WATKINS LLP
   Jamie L. Wine (Bar No. 181373)
13 E-mail: Jamie.Wine@lw.com
   885 Third Avenue
14 New York, NY 10022
   Phone: (212) 906-1200
15 Facsimile: (212) 751-4864
16 Michele D. Johnson (Bar No. 198298)
   E-mail: Michele.Johnson@lw.com
17 650 Town Center Drive, 20th Floor
   Costa Mesa, CA 92626
18 Phone: (714) 540-1235
   Facsimile: (714) 755-8290
19
   Attorneys for Defendant
20
21                        UNITED STATES DISTRICT COURT
22             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
23
     ALEX MORGAN, et al.,                      Case No. 2:19-CV-01717-RGK-AGR
24
                    Plaintiffs,                JOINT STIPULATION TO STAY
25        v.                                   ALL PRE-TRIAL AND TRIAL
                                               DEADLINES
26 UNITED STATES SOCCER
   FEDERATION, INC.,                           Judge:   Hon. R. Gary Klausner
27                                             Trial:   January 26, 2021 at 9:00 a.m.
              Defendant.
28

               JOINT STIPULATION TO STAY ALL PRE-TRIAL AND TRIAL DEADLINES
                               CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 290 Filed 12/08/20 Page 2 of 3 Page ID #:10680



 1         Plaintiffs Alex Morgan, et al., and defendant United States Soccer Federation, Inc.
 2 (together with Plaintiffs, the “Parties”), having conferred, by and through their counsel of
 3 record, hereby stipulate to the following. The basis for the Parties’ stipulation is as follows:
 4         WHEREAS, the Court entered an Order (Dkt. No. 271) on July 29, 2020 continuing
 5 the pre-trial conference date from August 31, 2020 to January 11, 2021, and the trial date
 6 from September 15, 2020 to January 26, 2021;
 7         WHEREAS, the Parties are scheduled to go to trial on Plaintiffs’ claims of
 8 discrimination in their working conditions;
 9         WHEREAS, various pre-trial deadlines are approaching under this Court’s Order for
10 Jury Trial (Dkt. 60) and the local rules;
11         WHEREAS, the Parties have agreed to settle Plaintiffs’ working-conditions claims;
12         WHEREAS, on December 1, 2020, Plaintiffs filed an unopposed motion seeking
13 preliminary approval of the Parties’ settlement of Plaintiffs’ working-conditions claims
14 (Dkt. 276);
15         WHEREAS, the Parties’ proposed settlement resolves all remaining claims;
16         WHEREAS, the Court has not yet ruled on Plaintiffs’ preliminary approval motion;
17 and
18         WHEREAS, the Parties believe that it is in their best interests and in the interest of
19 judicial economy and efficiency to stay all pre-trial and trial dates and deadlines until the
20 Court has ruled on Plaintiffs’ motion for preliminary approval.
21         THEREFORE, the Parties respectfully request that:
22               (1) the Court stay all pre-trial and trial dates and deadlines until the Court rules
23                  on Plaintiffs’ motion for preliminary approval (Dkt. 276);
24               (2) if the Court grants Plaintiffs’ motion for preliminary approval (Dkt. 276),
25                  all pre-trial and trial dates and deadlines remain stayed until the hearing on
26                  final approval of the Parties’ proposed settlement; and
27
28
                                             1
              JOINT STIPULATION TO STAY ALL PRE-TRIAL AND TRIAL DEADLINES
                              CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 290 Filed 12/08/20 Page 3 of 3 Page ID #:10681



 1                (3) if the Court denies Plaintiffs’ motion for preliminary approval (Dkt. 276),
 2                   the trial be reset to four months from the date of denial of Plaintiffs’
 3                   preliminary approval motion.
 4
 5 Dated: December 8, 2020                         Respectfully submitted,
 6
 7                                                 WINSTON & STRAWN LLP
 8                                                  By: /s/ Jeffrey L. Kessler 1
 9                                                     Jeffrey L. Kessler
                                                       David G. Feher
10
                                                       Cardelle B. Spangler
11                                                     Diana Hughes Leiden
                                                       Jeanifer E. Parsigian
12
13                                                 Attorneys for Plaintiffs
14
15                                                 LATHAM & WATKINS LLP
16
                                                    By: /s/ Jamie L. Wine
17                                                     Jamie L. Wine
18                                                     Michele D. Johnson
                                                       Kuan Huang
19                                                     Sarah M. Gragert
20
                                                   Attorneys for Defendant
21
22
23
24
25
26
27
     1
       I, Jeffrey L. Kessler, attest that all other signatories listed, and on whose behalf this filing
28
     is submitted, concur in the filing’s content and have authorized the filing.
                                              2
               JOINT STIPULATION TO STAY ALL PRE-TRIAL AND TRIAL DEADLINES
                               CASE NO. 2:19-CV-01717-RGK-AGR
